141 F.3d 1179
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Michael SCHAEFER, Plaintiff-Appellant,v.Scott H. MAURER;  Michelle M. Maurer, Defendants-Appellees.
No. 97-55118.D.C. No. CV-95-00600-RMB.
United States Court of Appeals,Ninth Circuit.
.Submitted March 10, 1998.**Decided March 18, 1998.

Appeal from the United States District Court for the Southern District of California Rudi M. Brewster, District Judge, Presiding.
Before FLETCHER, BEEZER, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Michael Schaefer appeals pro se the district court's summary judgment in favor of Scott and Michelle Maurer in Schaefer's diversity action alleging abuse of process, and the district court's denial of Schaefer's request for leave to amend his complaint.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review the summary judgment de novo, see Bagdadi v. Nazar, 84 F.3d 1194, 1197 (9th Cir.1996), and the denial of leave to amend for an abuse of discretion, see Kaplan v. Rose, 49 F.3d 1363, 1370 (9th Cir.1994).  We affirm.


3
Schaefer contends that the district court erred by granting summary judgment on his claim that the Maurers committed the tort of abuse of process by sending a letter to the municipal court judge monitoring Schaefer's probation for a domestic violence conviction complaining of harassment by Schaefer.  We disagree.  Schaefer did not present any evidence that the Maurers took any action pursuant to the authority of the court.  See Adams v. Superior Court, 2 Cal.App.4th 521, 530, 3 Cal.Rptr.2d 49 (Cal.Ct.App.1992).


4
Schaefer contends that the district court erred by denying his request for leave to amend his complaint pursuant to Fed.R.Civ.P. 15(a).  We disagree.  The district court considered the appropriate factors, see Kaplan, 49 F.3d at 1370, and reasonably denied Schaefer's request.1


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 We grant appellant's motion for judicial notice.  We deny appellees' motion for attorney fees pursuant to Fed.R.App.P. 38